MEMORANDUM **
Vardan Karapetyan and his family, citizens of Armenia, seek review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s order denying their application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, El Himri v. Ashcroft, 378 F.3d 932, 936 (9th Cir.2004), and we deny the petition for review.
Substantial evidence supports the agency’s denial of Karapetyan’s asylum claim because the government established changed country conditions in Armenia, rebutting the presumption of a well-founded fear of persecution, see Kumar v. INS, 204 F.3d 931, 934 (9th Cir.2000), and because he failed to establish that the 1993, 1994, and 1997 incidents were on account of his Pentecostal religion, see INS v. Elias-Zacarias, 502 U.S. 478, 482, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cm. 2004).
Petitioners necessarily failed to meet the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Substantial evidence also supports the agency’s denial of petitioners’ CAT claim because they failed to show that it is more likely than not that they would suffer torture if returned to Armenia. See El Himri, 378 F.3d at 938.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.